PER CURIAM HEADING








                                                                                                        NO.
12-08-00101-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
THOMAS LAND,      §                      APPEAL FROM THE 349TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
KATHERINE ELIZABETH
LAND,
APPELLEE   §                      HOUSTON
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P.  42.3. 
Pursuant to Rule 32.1, Appellant’s docketing statement was due to have
been filed at the time the appeal was perfected, i.e., December 18, 2007.  See Tex.
R. App. P. 32.1.  On March 5,
2008, this court notified Appellant that he should file a docketing statement
within ten days if he had not already done so. 
On the same date, by separate letter, this court notified Appellant that
the filing fee was due on or before March 17, 2008.




            Because
Appellant did not file the docketing statement as requested in our March 5,
2008 letter, this court issued a second notice on April 4, 2008 advising
Appellant that the docketing statement was past due.  The notice also advised Appellant that the
filing fee in the appeal was due to have been paid on or before March 17, 2008
but had not been received.  See Tex. R. App. P. 5.  The notice further provided that unless the
docketing statement and filing fee were filed on or before April 14, 2008, the
appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  The date for
filing the docketing statement and the filing fee have passed, and Appellant
has not complied with the court’s request. 
Because Appellant has failed, after notice, to comply with Rules 5
and 32.1, the appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
            Opinion
delivered April 23, 2008.
            Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)